DISMISSED; Opinion issued December 1,1999




                                               In The

                                  (tatrt nf Appeals
                         Jftftlj Ststmt of teas at Dallas
                                       No. 05-99-01696-CV



              JOHN L. GRIFFITHS, JR., LEIGH OPERATING COMPANY,
                AND LLOYD PETROLEUM CORPORATION, Appellants

                                                 V.

                                      BABO LOE, Appellee


                       On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. 97-04013-H



                                OPINION PER CURIAM

                        Before Justices Whittington, Wright, and Bridges

       Although appellants filed a notice of appeal with the trial court on August 23, 1999, this

Courtdid not receivea copyof the noticeof appeal. Rather, on October 4,1999, the Courtreceived

written notification from the district clerk that the clerk's record had been prepared, but was being

held for a tenderof $861. By letter dated October 4, 1999, this Court directed appellants to file a

completed docketing statement. .SeeTEX.R.APP.P.32. Appellants did not respond. By letter dated

November 12, 1999, the Court again directed appellants to file a docketing statement. The letter

cautioned appellants that failure to file the docketing statement within ten days would result in

dismissal of their appeal without further notice. To date, appellants have not responded.
        Therefore, on the Court's own motion, this appeal is DISMISSED. See TEX. R. APP. P.

42.3(b), (c).




                                                        PER CURIAM


Do Not Publish
Tex. R. App. P. 47
991696F.U05




                                           -2-
                                 Court at Appeals
                       Jfltftlf m&trxtt of Qtexass at Dallas

                                     JUDGMENT

JOHN L. GRIFFITHS, JR., LEIGH                     Appeal from the 160th Judicial District Court
OPERATING COMPANY, AND LLOYD                      of Dallas County, Texas. (Tr.Ct.No. 97-
PETROLEUM CORPORATION, Appellants                 04013-H).
                                                  Opinion delivered per curiam before Justices
No. 05-99-01696-CV          V.                    Whittington, Wright, and Bridges.

BABO LOE, Appellee

       Based on the Court's opinion ofthis date, this appeal is DISMISSED. It is ORDERED that
appellants bear the costs of this appeal.

Judgment entered December 1, 1999.
                                                                             RECEIVED IN
                                                                          COURT OF APPEALS, 5th OIST.
    Appellate Docket No.:                                                            IX 0 1 1000
    Appellate Case Style: ' ^.ao-m^ ry
                                                                               __     USA ft/IAIZ
                                                                               CllRTrStTrOISfRICT
                                    FIFTH DISTRICT COURT OF APPEALS
                NOTF PAiTTi:r2iAPPEAL-D0CKETING STATEMENT
              tJSFSiOIS**
              TRAP             T° FILE
                   32.1 MAY RESULT     D0CKETINGOFSTATEMENT
                                    IN DISMISSAL            AS REOUIRED RY
                                                   THE AFKA^^S^?^
   PARTffiSJTRAP32J(a),(e)):
   Appellant): ^ ^ John ^                           Appellee(s): Loe Babo
    Leigh Operating Conpany and
    Loyd Petroleum Corporation

  Attorney (Lead Counsel):
                                                    Attorney (Lead Counsel):
    Joe B. Abbey                                      Jeff Clark


  Address (Lead Counsel):
                                                   Address (Lead Counsel):
    8528 Baltimore, Suite 201                        5830 Alpha Rd. Suite 101
    Dallas'< Texas 75225                             Dallas, Texas 73240



 Telephone: (214)739-2337                          Telephone: (972)861-2227
 Fax:
                                                   Fax:
 SBN (Lead Counsel): nn7«onnn
                                                  SBN (Lead Counsel): 04286020

 ^=^rrstsrsr^^=s^—• -
PERFECTION OF APPEAL fTRAP32.1(b).fc).fc).ffl>
Date Order or Judgment Signed:
                                                  Date Notice of Appeal Filed:
        4^                                       If Mailed, Give Date:           '
                                                 (Attach File-Stamped Copy ofNotice)
Appeal From Final Judgment?
(Disposes ofAll Parties &Issues)-                Interlocutory Appeal ofAppealable Order?
   Yes: fc]    No:[]
                                                      Yes:[] No: y

Restricted Appeal Under TRAP 30?
   Yes: []     No: |
                                                                                                    J
                                                                                           Furnish Information
                                                              Check as Appropriate            as Appropriate
   Accelerated Appeal (Under TRAP 28, or Other             Yes: [] No: y
   Rule or Statute, orAppeal Given Precedence or                                        Reason for Acceleration:
   Priority)

   Temporary or Ancillary Relief                           None: y                      Basis for Request:
                                                           Will Request: [ ]

  NATURE OF THE CASE (TRAP 32.1(f»:

  Describe Subject Matter (i.e., Personal Injury, Breach of Contract, Temporary Injunction)
          Breach of Contract


  Posture of Parties at Trial
     Appellant(s):
                       Dcfendai'iL^
     Appellee(s):
                       PlaiuLiTf.
  TRIAL COURT AND RECORD gRAP32.1(c)t(h),(i));
  Court
            160th District                             County: D_ai^                  T.Ct. Cause No.
                                                                                        97-04013-H

 Trial Judge (Who Tried or Disposed ofCase):           Court Clerk (District orCounty Clerk):
 „, , David GOdbey
 Telephone: (214)653-7273
            m4^„_-                                     TeleSbm ^1^3-7273
 Fax:
                                                       Fax:
 Address:
               600 Commerce St.                        Address:6oo Cormierce St.
        Dallas, Texas 75202-4623                              Dallas, Texas 75202-4623


 Clerk's Record
                                                      Fee Paid: Yes:H No:[]
                                            Arrangements Made to Pay Fee: Yes:[ 1 No:f ]
Court Reporters) or Court Recorder(s): <^«/m— ^?* n /-,
TelephoneNumber(s): (^/^> 4-0 - a$j>
Fax Number(s):           ( ^ ,^ ~> £, s"i, -L, 5J a
Address(es):                    '




Reporter's/Recorder's Record (Check if                Yes: [ ]
Electronic Recording [ ])                                                            FeePaid:Yes:[]No:[]
                                                      No:[]                          Arrangements Made to
                                                      Date Requested:                Pay Fee:
                                                                                     Yes:[ ] No: []
  SUPERSEDEAS BOND (TRAP 32.1(1)):
  Yes: [ ]   No: kl                                Date Filed:
                                                                               Amount:


 Actions Extending Timetable (TRAP 32.1(d)):
                                                                 Filed
                       Action
                                                        Check as Appropriate             Date
 Motion for New Trial                              Yes: [ ]   No U
                   a—

 Motion to ModifyJudgment                          Yes: [ ]   No f]
 Request for Findings of Fact & Conclusions of   Yes: [ ]     No []
 Law

 Motion to Reinstate                             Yes: [ ]     No: [ ]
 Other (Specify)                                 Yes: [ ]     No: []
INDIGENCY OFPARTY (TRAP 32.1(k)):
                       Event                           Checkas Appropriate           Date
Affidavit Filed                                  Yes: [ ]         No:[]
Contest Filed
                                                 Yes: [ ]         No:[]
Date Ruling on Contest Due

Ruling on Contest: Sustained: [ ] Overruled: [ ]
Attach File-Stamped Copy of Affidavit.
OTHER INFORMATION (TRAP 32.1(m));

£."5 SraKSSEST or"**ptoceedings*•« ^°rMy "•»T°- •"-*•
    Alternative Dispute Resolution/Mediation

    Was the case mediated in the trial court? Ifso, please provide the mediator's name, address telephone
    number, and fax number.                                                                   '    F

                                         NO



   Has the case been mediated since entry of the final judgment? If so, please provide the mediator's name
   address, telephone number, and fax number.




   Can the parties agree on an appellate mediator? If so, please provide the mediator's name, address telephone
   number, and fax number.                                                                          '    y

                                         YES




   Ifyou believe this case is not appropriate for mediation, give specifics why not.

                                          NONE




   How was the case disposed of? (Summary Judgment, Trial, Dismissal, etc.)
                                    Summary Judgment

  Summary of relief granted, including amount of money judgment, ifany, and type of damages awarded.

                                              $1,005,000.



  Give brief description of issues to be raised onappeal.
                                    Settlement




                                                                                                              J
NOTE: If inadequate space has been provided for the information requested, please provide the additional
information on an attachment.
 125  ™ SJ4*'
 TRUE AND      T° THE BEST °F MY KNOWLEDGE, ALL OF THE ABOVE* uwuiunAnun
          CORRECT.                                            INFORMATION uIS


„ Jpo B. Abbey                     __                          Nov 30    1999
I^aTCounsel/Prb Se Party                                          Date

Representing
               "•©efendartts-




Rev. 9/2/97




                                CERTIFICATE OF SERVICE

Ihereby certify that atrue and correct copy of the foregoing Docketing Statement was served this
Zl_ day of j/* *y^^ , 19^ on all parties/attorneys of record listed below (provide name
and address of each person served and if person served is party's attorney, list name of party
attorney represents) by: (circle one) personal service, mail, commercial delivery service fax
See TRAP 9.5(b).                                                                y        '




                                                   Letid Counsel/Pro Se/Party
                           OFFICIAL       CASH    RECEIPT
                     JIM   HAMLIN    DISTRICT         CLERK        COURT    3
TIME    11511:36                                                   CH 6    TO   V
DATE    12/13/99         CASE    NO 97-04013-H           RECEIPT    NO    009876
       LOE   BABO                         VS     LOGIT PETROLEUM ETAL
       PAYMENT      BY   CHECK   025756        JOHN   GRIFFITHS
TOTAL CHARGES                       .00        TOTAL DEPOSITS               500.00
                                                                                    CAT   105
                           OFFICIAL CASH RECEIPT
                     JIM HAMLIN DISTRICT CLERK                     COURT 3
TIME 11:10:57                                                      CH 6 T0 v
DATE 12/13/99            CASE NO 97-04013-H              RECEIPT NO 009875
       LOE BABO                           VS     LOGIT PETROLEUM ETAL
       PAYMENT BY CHECK 025767 JOHN GRIFFITHS
TOTAL CHARGES                       .00        TOTAL DEPOSITS              361.00